DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/529,139  filed on 08/01/2019. This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because although claim 8 is directed to a program for causing a computer to, the body of this claim merely recites a software program. Thus, the claims recite software per se (i.e., software programs not stored or processed on any physical media).  Examiner suggests Applicant positively recite a non-transitory computer readable medium in the body of the claim to overcome the rejection. For examination purposes, Examiner will interpret A program for causing a computer to as A non-transitory computer readable medium storing a program for causing a computer to.
Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, 7, and 8 recites an apparatus including a controller, an information processing method, and a non-transitory computer readable medium storing a program for causing a computer to perform a process, respectively. All three independent claims recite means of performing: the process of detecting a package hand over failure of a first vehicle, and matching a second vehicle to the first vehicle based on certain conditions being met. Therefore, each is directed to one of the four statutory categories of invention: a machine, a process, and an article of manufacture, respectively.
The limitations ... detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded; and perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle and for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established, where matching is performed on a basis of information about traveling of the first vehicle, information about the package, and information about traveling of the second vehicle, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of detecting a package hand over failure (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), and matching a second vehicle to the first vehicle based on certain conditions being met (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). That is, nothing in the claim elements disclose 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using an information processing apparatus [0030, 0034], a controller [0030], and a non-transitory computer readable medium [0030]. The claimed devices are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of an information processing apparatus, a controller, and a non-transitory computer readable medium of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of detecting a package hand over failure of a first vehicle, and matching a second vehicle to the first vehicle based on certain conditions being met. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-6 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-6 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.

Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802).
Regarding the following claim 1, 7 and 8 limitations, Ellison, as shown, discloses the following limitations:
... and perform matching with the first vehicle ... of a second vehicle that is different from the first vehicle and for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established, where matching is performed on a basis of information about traveling of the first vehicle, information about the package, and information about traveling of the second vehicle; [See [0084]; [0087-0088]; Ellison teaches coordinating optimization of the associated delivery routes of each of two or more delivery vehicles  in an instance in which two or more delivery vehicles are needed to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations (i.e. perform matching, with the first vehicle ... of a second vehicle that is different from the first vehicle). Ellison further teaches the optimization of the determination being based on existing item delivery constraints of the carrier/transporter system and each of the two or more delivery vehicles (i.e. information about the package) and route/location border limits of each delivery route (i.e. for which a condition allowing reloading of the package from the first vehicle and a condition allowing delivery of the package to the delivery destination are established) (i.e. information about traveling of the first vehicle and information about traveling of the second vehicle).]
Ellison does not, however Pinney does, disclose the following limitations:
An information processing apparatus including a controller configured to: detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded; [See [0046]; (Fig. 4, element 410); Pinney teaches a delivery person logging a failed delivery (i.e. detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded) in a delivery system computer in the delivery vehicle 20 (i.e. An information processing apparatus including a controller), which delivers the information to the processing location/call center 34 via the communications device 25.]
... and perform matching, with the first vehicle, in a case where failure to hand over the package is detected, of a second vehicle that is different from the first vehicle; [See [0047]; (Fig. 4, elements 420, 430, 440); [0048]; [0045]; Pinney teaches that, in response to notification of a failed delivery attempt (i.e. in a case where failure to hand over the package is detected), the system of invention can call the recipient and ask the recipient if they are able to proceed to a rendezvous location and retrieve the parcel. Pinney further teaches that if the recipient answered "yes" initially to the question of availability, the system would provide the recipient with a current rendezvous location (i.e. perform matching), and once provided with the rendezvous information, the recipient can drive in the recipient's vehicle 22 (i.e. a second vehicle that is different from the first vehicle) to the rendezvous location for a handoff of the parcel.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the delivery failure detection and vehicle coordination system of Pinney. Both Ellison and Pinney teach matching two different vehicles to facilitate a delivery within a timeframe when a customer will be available to receive a package.  By utilizing the system of Pinney, the invention of Ellison would be able to coordinate an exchange of packages between two vehicles even after an unexpected delivery failure occurred along the route of a vehicle.  This would allow a delivery of Ellison to still be made within a desired timeframe, even if a delivery attempt was already made by a vehicle, 
Regarding the following claim 2 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to determine that the condition allowing reloading of the package from the first vehicle to the second vehicle is established, in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Regarding the following claim 3 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison further discloses all claim 2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to determine that the condition allowing delivery of the package to the delivery destination by the second vehicle is established, in a case where the second vehicle is scheduled to move through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet points / pick-up times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Regarding the following claim 4 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison further discloses all claim 2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: acquire information about a delivery period that is a period when delivery of the package by the second vehicle is desired by a user who is to receive the package at the delivery destination; [See [0089]; Ellison teaches a carrier system providing a customer (i.e. a user who is to receive the package at the delivery destination), via a user interface, one or more delivery windows.  Ellison further teaches the customer’s selection of one of the provided delivery windows being received by the carrier system (i.e. acquire information about a delivery period that is a period when delivery of the package by the second vehicle is desired).]
...determine, in a case where the information about the delivery period is acquired, that the condition allowing delivery of the package to the delivery destination by the second vehicle is established, in a case where the second vehicle is scheduled to move, in the delivery period, through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range; [See [0084]; [0085]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) within a time window based in part on available delivery vehicles, planned routes, and available meet points / pick-up times (i.e. in a case where the second vehicle is scheduled to move, in the delivery period). Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. move ... through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range).]
Regarding the following claim 5 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison further discloses all claim 2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: set a hand-over location where the package is reloaded from the first vehicle to the second vehicle, within the first predetermined range of any of locations on the route, between the delivery destination and the first travel destination, along which the first vehicle is scheduled to travel; [See [0084]; [0088]; [0085]; As described above, Ellison teaches determining which vehicles will be used to deliver an item within a time window based in part on available delivery vehicles, planned routes, available meet points / pick-up times, existing item delivery constraints of each of the two or more delivery vehicles, and route/location border limits of each delivery route (i.e. within the first predetermined range of any of locations on the route, between the delivery destination and the first travel destination, along which the first vehicle is scheduled to travel). Ellison further teaches determining a meet-up point (i.e. a hand-over location where the package is reloaded from the first vehicle to the second vehicle
... transmit information about the hand-over location to a terminal corresponding to the first vehicle and a terminal corresponding to the second vehicle; [See [0055]; [0084]; (Fig. 3); Ellison teaches the carrier/transporter computing entity 100 dynamically inserting meet-up points (i.e. transmit information about the hand-over location) into the planned routes of one or more available vehicles, and display this information via a user computing entity 110 (i.e. the first vehicle and a terminal corresponding to the second vehicle) in order to coordinate transfers of items from one vehicle to another.]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802) and in further view of Rademaker (U.S. Pub. No. 2012/0173448).
Regarding the following claim 6 limitations, Ellison and Pinney, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to: provide information about each of a plurality of the second vehicles to a terminal corresponding to a user ... in a case where there are a plurality of the second vehicles for which the condition allowing reloading of the package from the first vehicle and the condition allowing delivery of the package to the delivery destination are established; [See [0055]; [0084]; [0087-0088]; (Fig. 1); Ellison teaches determining available vehicles (i.e. a plurality of the second vehicles) which meet a certain set of criteria allowing them to be used, in coordination with a different vehicle, to facilitate the delivery of an item. Ellison further teaches the carrier/transporter computing entity 100 communicating the delivery route, meet-up points, and meet-up times of each of one or more available vehicles (i.e. each of a plurality of the second vehicles) to a user computing entity 110 (i.e. a terminal corresponding to a user
... and perform matching between the first vehicle and the one second vehicle; [See [0087]; [0088]; Ellison teaches selecting a vehicle, in coordination with a different vehicle, to facilitate the delivery of an item.]
Ellison and Pinney do not, however Rademaker does, disclose the following limitations:
... a terminal corresponding to a user who is to receive the package at the delivery destination; [See [0065-0067]; (Fig. 7); Rademaker teaches presenting a receiver (i.e. a user who is to receive the package at the delivery destination), via a client device 602 (i.e. a terminal), different delivery custodian options information (i.e. provide information about each of a plurality of the second vehicles).]
... acquire, from the terminal corresponding to the user, information about one second vehicle selected by the user from the plurality of the second vehicles; [See [0066]; [0069]; (Fig. 7); Rademaker teaches a receiver (i.e. the user) submitting, via a client device 602 (i.e. from the terminal corresponding to the user), a selection of a delivery custodian option (i.e. information about one second vehicle selected by the user from the plurality of the second vehicles), which is received by the delivery handoff system 202.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the custodian selection system of Rademaker. While Ellison teaches providing a user terminal information related to second vehicles available to assist in a delivery, in a case where there are a plurality of second vehicles available and meeting certain criteria, Rademaker teaches that the user terminal can be that of the receiving party (i.e. customer). By making this combination, the system of Ellison would be able to give a customer the option to determine the second vehicle that works best for their personal schedule and preferences.  This would increase customer satisfaction as well as 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Khasis (U.S. Pub. No. 2017/0262790) teaches re-attempting a delivery a maximum number of time before instructing a vehicle to unload the failed delivery packages.
Knapp (U.S. Pub. No. 2015/0269520) teaches optimizing vehicle routes based on required stops, and the order of stops.
Brady (U.S. Pub. No. 2018/0024554) teaches using autonomous vehicles in combination with manned vehicles in order to make deliveries.
Yu (U.S. Pub. No. 2015/0006005) teaches using autonomous vehicles in combination with manned vehicles in order to make deliveries.
Fulton (U.S. Pub. No. 2014/0278635) teaches using a pool of stand-by drivers to select from for use in assisting with a delivery.
Ko (U.S. Pub. No. 2020/0005240) teaches coordinating a meet-up point for two delivery vehicles to transfer packages.
Lee (U.S. Pat. No. 8,015,023) teaches detecting a failed delivery attempt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628  

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628